DETAILED ACTION
Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest a method for forming electrical contacts for a solar cell comprising the steps of [1] forming a first metal layer over portions of a solar cell, [2] forming a network of carbon nanotubes over the formed first metal layer, and [3] forming a second metal layer onto and infiltrating into the network of carbon nanotubes, where the second metal layer connects with the first metal layer, among other claimed features. The examiner finds that the prior art generally teaches only forming similar structures using a mixture of metal particles and carbon nanotubes together deposited simultaneously, whereas the invention claimed requires three separate steps.
Further search and review of the prior art did not reveal any embodiments thereof or motivations to modify in such ways. For purposes of claim interpretation, the examiner understands the word “infiltrate” generally to mean that the second metal passes entirely through the network of carbon nanotubes to make contact with the first metal layer. The examiner bases this interpretation on the statements made by applicant in its response and Declaration dated 08/06/2021. In particular, the examiner understands the inventor’s declarations to mean that the infiltration forms the metal matrix composite comprising carbon nanotubes that are dispersed within a metal matrix that is one continuous medium, completely surrounding the carbon nanotubes (para. 8 of Declaration). Also, the inventor declares that one may be able to find a path from any one part of the metal matrix to another part of the metal matrix through the metal (para. 
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY - FRIDAY, 9:00am - 5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a 
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721